DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/05/2019.  An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, Hashimoto et al., (US 2015/0323708 A1) disclose “a plastic optical lens assembly (Figure 1), comprising: a first lens element (11, Figure 1) comprising a first surface, wherein the first surface comprises: a first optical effective portion (242, Figures 2A and 2B); and a first peripheral portion surrounding the first optical effective portion (242, Figures 2A and 2B), wherein the first peripheral portion comprises a first spacing section (G, Figure 1) and a first engaging structure (240, Figures 2A and 2B), and the first spacing section (G, Figure 1) is located between the first optical effective portion (242, Figures 2A and 2B) and the first engaging structure (240, Figures 2A and 2B); a second lens element (12, Figure 1) comprising a second surface, wherein the second surface comprises: a second optical effective portion (opposite side of 242, Figures 2A and 2B) disposed correspondingly to the first optical effective portion (242, Figures 2A and 2B); and a second peripheral portion surrounding the second optical effective portion (opposite side of 242, Figures 2A and 2B), wherein the second peripheral portion comprises a second spacing section (G on the opposite end, Figure 1) and a second engaging structure (250, Figures 2A and 2B), the second spacing section (G on the opposite end, Figure 1) is located between the second optical effective portion (opposite side of 242, Figures 2A and 2B) and the second engaging structure (250, Figures 2A and 2B), the first engaging structure (240, Figures 2A and 2B) is engaged with the second engaging structure (250, Figures 2A and 2B) for aligning the first optical effective portion (242, Figures 2A and 2B) with the second optical effective portion (opposite side of 242, Figures 2A and 2B), and a reference space (243, Figures 2A and 2B) is formed between the first spacing section and the second spacing section (G on the opposite end, Figure 1); and a cementing glue coating (40, Figure 2A) being at least disposed between the first optical effective portion (242, Figures 2A and 2B) and the second optical effective portion (opposite side of 242, Figures 2A and 2B), and the cementing glue coating cementing the first lens element and the second lens element (¶[0039]);” Hashimoto et al., fail to teach or suggest the aforementioned combination further comprising “wherein a diameter of a width midpoint of one of the first plane section and the second plane section having a narrower width is Φd, an outer diameter of the cementing glue coating is Φt, and the following condition is satisfied: 0.08 mm < (Φd-Φ t)/2 < Φt mm.”
With respect to Claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueta et al., (US 7,474,476) teaches an optical lens cemented to a resin lens and its method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tamara Y. Washington/Patent Examiner, Art Unit 2872

06 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872